Citation Nr: 9913095	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  98-04 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for contact dermatitis, 
eczematoid dermatitis as a result of exposure to herbicides.

2.  Entitlement to service connection for diffuse peripheral 
neuropathy as a result of exposure to herbicides.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD), depressive disorder with associated 
anxiety, and passive aggressive personality.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to June 
1970.  He served in Vietnam from September 1969 to June 1970.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1997, 
from the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  There is no competent medical evidence which attributes 
the veteran's skin condition to his remote military service 
or to exposure to Agent Orange.

2.  There is no competent medical evidence which attributes 
the veteran's peripheral neuropathy to his remote military 
service or to exposure to Agent Orange.

3.  The veteran's separation examination showed no findings 
regarding a chronic left ankle disorder.  The first 
complaints regarding a post service left ankle disorder 
occurred many years later and consist solely of subjective 
complaints with no objective evidence of disability.

4.  The veteran is not currently diagnosed with PTSD.



CONCLUSIONS OF LAW

1.  A claim for service connection for contact dermatitis, 
eczematoid dermatitis is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).

2.  A claim for service connection for peripheral neuropathy 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  A claim for service connection for residuals of a left 
ankle sprain is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  A claim for service connection for PTSD is not well 
grounded. 38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. 5107(a).  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent evidence.  Caluza v. Brown, 7 Vet. App. 
498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table); see also 38 U.S.C.A. 1110, 1131; 38 C.F.R. 3.303 
(1998); Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service, and 
if the disorder is arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
from separation from service. 38 U.S.C.A. 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 3.307, 
3.309 (1998).


1.  Entitlement to service connection for contact dermatitis, 
eczematoid dermatitis as a result of exposure to herbicides.

A review of the veteran's service medical records is negative 
for complaints of, treatment for, or diagnosis of contact 
dermatitis or eczematoid dermatitis.  The report of his 
separation examination, conducted in May 1970, is likewise 
negative for complaints or findings regarding a skin 
disorder.  Post service private medical records, dated in 
August 1996, show a diagnosis of contact dermatitis of both 
hands.

The report of a VA examination, conducted in November 1996, 
shows the veteran complaining of bilateral palmar eczematoid 
dermatitis for the past 20 years.  He reported that the rash 
was pruritic, without burning, pain, or anesthesia of 
involved skin.  He stated that there were occasional blisters 
and fissures in the palmar region.  He reported no known 
environmental, seasonal, or allergic factors.  He denied any 
other known dermatological disorders except for chronic 
interdigital athletes feet.

Examination showed chronic scaliness of bilateral palmar 
regions.  The diagnosis was chronic eczematoid dermatitis of 
bilateral palmar regions.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has an enumerated disorder, shall be presumed to have been 
exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (1998) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  38 
U.S.C.A. § 1116 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.309(e) (1998) amended by 61 Fed.Reg. 57586-89 (1996).  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1996) are also not satisfied, then the veteran's 
claim shall fail.  38 U.S.C.A. § 1113 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.307(d), (1998).  The Secretary of VA has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of Appeals 
for Veterans Claims has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As noted above, a well-grounded claim for service connection 
generally requires medical evidence of a current disability; 
evidence of incurrence or aggravation of a disease or injury 
in service, and a nexus between the inservice disease or 
injury and the current disability.  The Board concludes that 
the objective evidence of record shows no treatment for, or 
diagnosis of a skin disorder until more than 25 years after 
the veteran's separation from service.  His service medical 
records are negative for any skin disorder.  

No competent medical evidence or opinion has been presented 
which attributes the veteran's current skin disorder to 
either his remote military service, or to exposure to 
herbicides.  The veteran's disorder is not one of those 
recognized by VA as attributable to exposure to Agent Orange.  
As there is no evidence of inservice illness or injury, and 
no link between the present disorder and service, the 
veteran's claim is not well grounded and is therefore denied.


2.  Entitlement to service connection for diffuse peripheral 
neuropathy as a result of exposure to herbicides.

A review of the veteran's service medical records is negative 
for complaints of, treatment for, or diagnosis of for diffuse 
peripheral neuropathy.  The report of his separation 
examination, conducted in May 1970, is likewise negative for 
complaints or findings regarding a neuropathy disorder.  

On VA examination, conducted in November 1996, the veteran 
gave a history of frequent tingling, numbness, and motor 
weakness in bilateral upper as well as lower extremities.  He 
reported that recent EMG nerve conduction study revealed 
diffuse peripheral polyneuropathy of the upper and lower 
extremities.  

Examination showed that cursory neurological examination was 
not remarkable.  Deep tendon reflexes were 4+ and bilaterally 
equal.  No pathological reflexes were elicited.  There was no 
paralysis or atrophy.  It was noted that the veteran had a 
history of diet controlled diabetes.  A diagnosis of diffuse 
peripheral polyneuropathy, possibly representing diabetic 
polyneuropathy, was rendered.

As noted above, a veteran who, during active military 
service, served in the Republic of Vietnam during the Vietnam 
era, shall be presumed to have been exposed to Agent Orange.  
If a veteran was exposed to a herbicide agent during active 
military service certain diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) (1998) are met, 
even if there is no record of such disease during service.  
Acute and subacute peripheral neuropathy are among the listed 
diseases.  

38 C.F.R. § 3.309 notes that for the purposes of that section 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure and resolves within two years of the date 
of onset.  38 C.F.R. § 3.307(a)(6)(ii) provides that acute 
and subacute peripheral neuropathy must become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to a herbicide agent 
during active military service.

The veteran last served in Vietnam in May 1970.  His last 
presumed active service exposure to Agent Orange was also at 
that time.  The first recorded evidence of his peripheral 
neuropathy is dated many years later.  There is no 
presumptive relationship between the veteran's chronic 
peripheral neuropathy and Agent Orange.  Additionally, no 
medical evidence or opinion has attributed the veteran's 
current condition to either his remote military service, or 
to exposure to Agent Orange during such service.  The most 
current medical evidence attributes his peripheral neuropathy 
to his diabetes.  As there is no evidence of inservice 
illness or injury, and no link between the present disorder 
and service, the veteran's claim is not well grounded and is 
therefore denied.



3.  Entitlement to service connection for a left ankle 
disorder.

A review of the veteran's service medical records shows a 
complaint of a left ankle injury while playing basketball on 
January 30, 1970.  Treatment notes indicated an apparent 
sprain with moderate edema over the lateral malleolus of the 
left ankle.  He was given an Ace wrap, told to walk with 
crutches for four days, and assigned very light duty.  

Treatment notes dated on February 4, 1970 show further light 
duty in the rear for one week with no prolonged walking or 
standing, but with progressive weight bearing.  Treatment 
notes dated on February 17, 1970 show the veteran's left 
ankle still swollen and tender over the lateral malleolus.  
He was given light duty for five more days.  It was noted 
that he was stationed at firebase "Max" and that every time 
they got mortared he would re-injure his ankle running.  The 
report of his separation examination shows no objective 
finding of a chronic ankle disability, however, the veteran 
did report a history of foot trouble, which may have referred 
to this incident.

The report of a VA examination, conducted in November 1996, 
shows the veteran giving a history of acute left ankle sprain 
in 1969 for which he received medical management only.  He 
reported current complaints of occasional residual pain in 
the left ankle upon excessive use.  Examination showed no 
abnormal findings.  X-ray examination was normal.  The 
diagnosis rendered was status post acute left ankle sprain 
with only occasional residual discomfort.

As noted above, a well-grounded claim for service connection 
generally requires medical evidence of a current disability; 
evidence of incurrence or aggravation of a disease or injury 
in service, and a nexus between the inservice disease or 
injury and the current disability as provided by competent 
evidence.  The objective medical evidence of record shows an 
acute left ankle sprain in early 1970, followed by no 
complaints or treatment for more than 26 years.  The 
veteran's separation examination is negative for residual 
disability related the inservice injury.  There is also no 
current, objective, evidence of disability.  The only 
evidence provided subsequent to service is the veteran's 
subjective complaints of pain on overuse of the left ankle.

The Board concludes that the finding of the VA examination 
was based solely on the veteran's history, with no objective 
findings of disability on either direct or X-ray examination.  
The veteran cannot provide competent medical evidence of 
causality in this matter.  The Board concludes that there is 
no nexus between the inservice disease or injury and the 
current disability provided by competent evidence.  
Therefore, the claim is not well grounded and is denied.


4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD)), depressive disorder with associated 
anxiety, and passive aggressive personality.

Under the provisions of 38 U.S.C.A. § 1110 (West 1991), 
service connection can be granted, in pertinent part, for 
"disability resulting from personal injury suffered or 
disease contracted in line of duty...." 38 U.S.C.A. § 1110 
(West 1991); see also 38 U.S.C.A. § 1131 (West 1991).  It 
necessarily follows, however, that a disability must be 
manifested for service connection to be granted.  In the 
absence of evidence indicating the current manifestation of a 
disability, a claim for service connection therefor is not 
plausible and accordingly is not well grounded.  The Court, 
in a case in which a veteran sought service connection for 
hypertension, found that, "[b]ecause of the absence of any 
evidence of current hypertension....appellant's claim is not 
plausible and, therefore, not well grounded."  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  See also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

In the instant case, the clinical record is devoid of 
evidence that a disability specifically classified as PTSD 
has been diagnosed.  A review of the veteran's service 
medical records shows a mental hygiene evaluation conducted 
in May 1970, for the purpose of determining if the veteran 
had the mental capacity to understand and participate in 
board proceedings.

It was noted that he was referred by his command in 
connection with administrative board proceedings under the 
provisions of Army Regulation 635-212.  He was undergoing 
these proceedings for removal from the Army due to poor 
attitude and performance.  He was noted to have a history of 
antisocial behavior, and was clearly not interested in 
adjusting to the Army.  Mental status examination showed no 
evidence of psychosis or neurosis.  The final diagnosis was 
passive aggressive personality (character and behavior 
disorder).

The report of a VA mental disorders examination, conducted in 
November 1996, shows a diagnosis of depressive disorder, not 
otherwise specified, with associated anxiety.  During 
examination the veteran talked mainly about physical problems 
and pain.  He was also depressed because he didn't have any 
money.  He reported that he did not sleep well, and that he 
had to get up to urinate every hour and a half.  

He said he always worked until his heart problems began in 
1996.  His longest job was for 17 years, in a sawmill.  He 
denied flashbacks, but reported taking Zoloft to help him be 
more calm, as he has a bad temper.  He did not express 
difficulties in getting along with others.  He had no 
particular preoccupation and no psychotic material was 
elicited.  Affect was general upbeat and positive.  The 
examiner noted that the veteran's health had deteriorated 
over a relatively short period of time.  The report of a VA 
PTSD examination, also conducted in November 1996, confirmed 
the diagnosis.  No diagnosis of PTSD has been entered 
regarding the veteran's mental disorder.  No connection was 
drawn between the current diagnosis of depression and the 
veteran's remote military service.

The veteran's service medical records are negative for 
complaints of, treatment for, or diagnosis of depression or 
anxiety.  The condition identified as passive-aggressive 
personality is considered a congenital or developmental 
defect which is unrelated to military service and is not 
subject to service connection.

In brief, the evidence does not demonstrate that a disability 
classified PTSD is currently, or has ever been, manifested.  
Passive-aggressive personality disorder is not subject to 
service connection.  There is no indication of inservice 
treatment for depression, nor is there any link provided by 
medical evidence or opinion between the veteran's current 
depression and his remote military service.  

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not currently 
manifested, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for PTSD could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board also finds that the veteran's claims for service 
connection for depressive disorder with associated anxiety, 
and passive aggressive personality are not well grounded and 
are therefore denied.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 38 
U.S.C.A. § 5107(a) (West 1991), VA has a duty under 38 
U.S.C.A. § 5103(a) (West 1991) to advise the claimant of the 
evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995); see also Epps v. Brown, 9 Vet. App. 341 (1996) and 
McKnight v. Gober, No. 97-7062 (Fed. Cir. Dec. 16, 1997) (per 
curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must also point out that its duty to 
assist the veteran in the development of his claim, as 
stipulated in 38 U.S.C.A. § 5107(a) (West 1991), does not 
arise until a claim is shown to be well grounded.


ORDER

Entitlement to service connection for contact dermatitis, 
eczematoid dermatitis, directly or as a result of exposure to 
herbicides, is denied.
Entitlement to service connection for diffuse peripheral 
neuropathy, directly or as a result of exposure to 
herbicides, is denied.
Entitlement to service connection for a left ankle disorder 
is denied.
Entitlement to service connection for PTSD, depression with 
anxiety, and passive-aggressive personality is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

